Citation Nr: 1503075	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-11 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating higher than 60 percent for a service-connected left knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985 and from March 1986 to July 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied a rating higher than 10 percent for a service-connected left knee disability.  The RO subsequently granted a temporary 100 percent rating effective December 21, 2010 based on surgical or other treatment necessitating convalescence, and assigned a 30 percent rating from February 1, 2012.  Then, in a July 2013 rating decision, the RO increased the left knee disability rating to 60 percent, effective February 1, 2012.

The Veteran was scheduled to appear at a Board hearing in December 2014; however, he withdrew his appeal in November 2013 prior to the hearing.  


FINDING OF FACT

In a November 2013 statement, the Veteran withdrew his appeal of the rating assigned for his service-connected left knee disability. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a). 

In a November 2013 statement, the Veteran withdrew his appeal of the November 2009 rating decision that had denied a higher rating for his service-connected left knee disability.   As a result, there remain no allegations of errors of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.  38 U.S.C.A. § 7105.


ORDER

The Veteran's appeal of the rating assigned for his service-connected left knee disability is dismissed. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


